

115 HR 1001 IH: Veterans Federal Hiring Protection Act of 2017
U.S. House of Representatives
2017-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1001IN THE HOUSE OF REPRESENTATIVESFebruary 13, 2017Mr. Lynch (for himself, Mr. Schrader, Ms. Norton, Mr. Ted Lieu of California, Mr. Johnson of Georgia, Mr. Ryan of Ohio, Mr. Vargas, Ms. Jackson Lee, Mr. Blumenauer, Ms. Rosen, Ms. Pingree, Mr. Cárdenas, Mrs. Carolyn B. Maloney of New York, Mr. Cicilline, Mr. O'Halleran, Mr. Meeks, Ms. Judy Chu of California, Ms. Adams, Mr. Hastings, Ms. Gabbard, Ms. Bonamici, and Ms. Shea-Porter) introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo exempt certain veterans and other individuals from the application of the hiring freeze.
	
 1.Short titleThis Act may be cited as the Veterans Federal Hiring Protection Act of 2017. 2.Exemption from the hiring freeze for certain veterans and other individualsNotwithstanding the memorandum titled Presidential Memorandum Regarding the Hiring Freeze published on January 23, 2017, or any other substantially similar memorandum, Executive order, or other action by the President to prevent a department or agency of the Federal Government from filling vacant Federal civilian employee positions or creating new such positions, a department or agency may appoint an individual to a position covered by such memorandum if the position will be filled by an individual who is a preference eligible, as that term is defined in section 2108(3) of title 5, United States Code.
		